USCA11 Case: 20-10943       Date Filed: 11/18/2021   Page: 1 of 19




                                          [DO NOT PUBLISH]

                             In the

         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                           No. 20-10943
                    Non-Argument Calendar
                    ____________________


LYNNE M. GIBSON,
Ph.D.
f.k.a. Lynne M. Gleiber,
                                               Plaintiff-Appellant,
versus
JETBLUE AIRWAYS CORP.,


                                              Defendant-Appellee.
USCA11 Case: 20-10943       Date Filed: 11/18/2021    Page: 2 of 19




2                      Opinion of the Court                20-10943

                     ____________________

            Appeal from the United States District Court
                 for the Middle District of Florida
             D.C. Docket No. 6:18-cv-01742-WWB-EJK
                     ____________________


Before LAGOA, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
       Lynne Gibson appeals the district court’s grant of summary
judgment in favor of JetBlue Airways Corp. (“JetBlue”) on her
claims of race- and age-discrimination under 42 U.S.C. § 1981, the
Florida Civil Rights Act (“FCRA”), and the Age Discrimination in
Employment Act of 1967 (“ADEA”). For the reasons discussed be-
low, we affirm the district court’s order.
       I.      FACTUAL AND PROCEDURAL HISTORY
       In June 2015, JetBlue, a domestic and international airline
carrier, hired Gibson, a Black female born in 1966, as a Senior Ana-
lyst on its Assessment, Measurement, and Evaluation (“AME”)
team and, according to Gibson, as a supervisor to junior-level ana-
lysts. In offering her the position, JetBlue’s Manager of AME
passed on two other applicants for the job—one who was white
and another who was under the age of forty. Six JetBlue employees
comprised the AME team: Therese Schmidt, the AME Manager
who hired Gibson; Gibson, the sole senior analyst; Jennifer
USCA11 Case: 20-10943        Date Filed: 11/18/2021     Page: 3 of 19




20-10943               Opinion of the Court                         3

Carlson, Supervisor for Learning Analytics; and Lauren Kramer,
Jessica Thompson, and Curran Merrigan, three junior-level ana-
lysts. At the time of her hiring, Gibson was a highly accomplished
academic, but she had never previously worked in the corporate
world.
        As Senior Analyst, AME anticipated Gibson’s role to be in-
dependent and with limited supervision. She was primarily respon-
sible for developing curriculum on the effective use of data for Jet-
Blue University, the company-run training school for pilots, flight
crew, and other support staff. Early in her employment, however,
she showed an inability to be self-sufficient and to make the pro-
gress expected by the AME team.
        The record evidence includes a substantial amount of docu-
mented deficient job-performance reviews by Schmidt and Jet-
Blue’s Regional Manager of Crew Relations, Robin King. When
Schmidt presented these issues at Gibson’s ninety-day performance
review, Gibson appeared surprised and unaware of these issues.
Shortly thereafter, Schmidt and Gibson met again to discuss her
first few assignments, her failure to demonstrate the requisite and
necessary skills for the job, her alleged lack of respect toward other
AME team members, and her apparent unwillingness to take con-
structive criticism. Schmidt memorialized the substance of the
meeting by way of email, writing that she expected Gibson to im-
prove her performance and providing Gibson examples of the de-
ficient performance, with an opportunity to comment on those ex-
amples. In this email, Schmidt also assigned Gibson an “Inflight
USCA11 Case: 20-10943          Date Filed: 11/18/2021       Page: 4 of 19




4                        Opinion of the Court                    20-10943

and Flight Key Driver Analysis” project and asked for it to be com-
pleted within two weeks. Gibson acknowledged receipt of the
email, admitted some errors in her work, and confirmed her un-
derstanding of the assignment. Despite two follow-up reminders
from Schmidt, including one on of the morning of the due date,
Gibson did not submit the assignment on time.
       From late-October 2015 through mid-January 2016, 1 Gib-
son’s job performance with AME was marred by her failure to ad-
equately complete assignments, if at all, intervention meetings
with Schmidt to discuss her deficiencies, and responses and follow-
ups that AME understood as excuses. In mid-December 2015, Gib-
son was assigned another analysis project for Jeff Kruse, JetBlue’s
Director of Inflight and System Operations Training, concerning
why students were failing JetBlue’s training program, where in the
program they were failing, and how to solve these issues. Over the
course of the month, Gibson sought direction from several individ-
uals—so many, in fact, that Kruse and others expressed concern to
Schmidt about the nature and frequency of her questions about the
assignment. Gibson then presented her analysis and recommenda-
tions on January 11, 2016, to Schmidt, Kruse, and other members
of the team. Schmidt found the presentation exhibited the same
deficiencies that she had identified for the past several months with
Gibson’s work, i.e., a lack of attention to detail, difficulty


1 According to Gibson, she took a medical leave of absence from November 5,
2015, through December 2, 2015.
USCA11 Case: 20-10943        Date Filed: 11/18/2021     Page: 5 of 19




20-10943               Opinion of the Court                         5

presenting data visualization, and “a lack of advanced critical think-
ing and analytical skills.”
      After missing deadlines or submitting unsatisfactory work
on roughly four major projects over the course of six months, the
Kruse project appears to have been Schmidt’s and King’s breaking
point. Schmidt suspended Gibson’s employment on January 14,
2016. Twelve days later, Schmidt and King—with the approval of
Schmidt’s supervisor—terminated Gibson’s employment. Gibson
formally requested a post-termination review, which JetBlue per-
formed. A JetBlue Regional Field Generalist reviewed and upheld
Gibson’s termination, finding that she had a pattern of shifting
blame to others and making excuses, among other things.
        On November 13, 2015, Gibson filed a charge of discrimina-
tion with the Equal Employment Opportunity Commission pursu-
ant to the ADEA, which issued Gibson a notice of right to sue on
July 16, 2018. On October 15, 2018, Gibson filed this action in dis-
trict court, alleging race- and age-discrimination under 42 U.S.C.
§ 1981, FCRA, and the ADEA. Gibson alleged that, despite what
was supposed to be a supervisory position, AME never allowed her
to supervise anyone—namely, the younger, all-white team of ana-
lysts. She also contended that JetBlue gave her assignments with
“vague instructions, missing data[,] and inappropriate analytical
tools” and that, despite these disadvantages, she produced what
they had asked her to produce.
     Following some preliminary motions and discovery, JetBlue
moved for summary judgment, arguing that there was no genuine
USCA11 Case: 20-10943       Date Filed: 11/18/2021     Page: 6 of 19




6                      Opinion of the Court                20-10943

dispute of material fact that AME terminated Gibson for a legiti-
mate, nondiscriminatory reason based solely on her performance
and failure to meet AME’s expectations. First, Jet Blue argued that
Gibson was not qualified for the Senior Analyst position, as she
lacked some of the minimum and preferred experience qualifica-
tions. Second, it argued that Gibson had not identified any simi-
larly situated comparators, which the law requires for discrimina-
tion claims.
       Gibson opposed JetBlue’s motion for summary judgment,
arguing that “a convincing mosaic of circumstantial evidence” es-
tablished that JetBlue’s stated reasons for terminating her were pre-
textual. Moreover, she asserted that Schmidt chose her over the
other two candidates simply to hire someone with her credentials
and sabotaged her by rejecting her work.
       The district court granted JetBlue’s motion for summary
judgment. The district court found that Gibson could not present
evidence of “similarly situated comparators” against which Jet-
Blue’s treatment of her could be compared. The district court ex-
plained that the offered comparators—the other AME team ana-
lysts—were not, for the most part, supervised by the same individ-
ual and had “different job expectations and duties stemming from
their junior roles and did not share [her] educational and employ-
ment history,” as Gibson was the only Senior Analyst. The district
court also found that, although Gibson might have met the educa-
tional and experience minimums, she failed to meet JetBlue’s min-
imum job performance expectations and did not present evidence
USCA11 Case: 20-10943           Date Filed: 11/18/2021   Page: 7 of 19




20-10943               Opinion of the Court                         7

to the contrary. The district court explained that Gibson submitted
assignments were late, incomplete, full of errors, and that Gibson
failed to follow Schmidt’s instructions. Finally, the district court
found that she had not demonstrated the requisite showing for it
to find “a convincing mosaic of circumstantial evidence” of dis-
crimination. The district court explained that JetBlue “was unmis-
takably dissatisfied with [her] poor performance” and that Gibson,
while self-assessing herself as a “good employee,” had not offered
any evidence that her poor performance evaluations were the re-
sult of a discriminatory animus. The district court entered judg-
ment in JetBlue’s favor. Gibson timely appealed.
                II.    STANDARD OF REVIEW
        We review a district court’s grant of summary judgment de
novo, applying the same legal standards as the district court. Alva-
rez v. Royal Atl. Devs., Inc., 610 F.3d 1253, 1263 (11th Cir. 2010).
Summary judgment is appropriate “if the movant shows that there
is no genuine dispute as to any material fact and the movant is en-
titled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In de-
termining whether the movant has met this burden, courts must
view the evidence in the light most favorable to the non-movant.
Alvarez, 610 F.3d at 1263–64.
                         III.      ANALYSIS
      “Section 1981 prohibits intentional race discrimination in
the making and enforcement of public and private contracts, in-
cluding employment contracts.” Ferrill v. Parker Group, Inc., 168
USCA11 Case: 20-10943         Date Filed: 11/18/2021     Page: 8 of 19




8                       Opinion of the Court                  20-10943

F.3d 468, 472 (11th Cir. 1999); 42 U.S.C. § 1981. “The elements of
a claim of race discrimination under 42 U.S.C. § 1981 are also the
same as a Title VII disparate treatment claim in the employment
context.” Rice-Lamar v. City of Ft. Lauderdale, Fla., 232 F.3d 836,
843 n.11 (11th Cir. 2000).
        The plaintiff can establish a claim of intentional race discrim-
ination through direct evidence or circumstantial evidence. Alva-
rez, 610 F.3d at 1264. Where a plaintiff supports her § 1981 discrim-
ination claim using circumstantial evidence, we generally apply the
McDonnell Douglas burden-shifting framework. Brown v. Ala.
Dep’t of Transp., 597 F.3d 1160, 1174, 1181 (11th Cir. 2010). Under
this framework, the plaintiff bears the initial burden of presenting
evidence sufficient to establish a prima facie case of race discrimi-
nation by showing that: (1) she is a member of a protected class;
(2) she was subjected to an adverse employment action; (3) she was
qualified for the job; and (4) her employer treated similarly situated
employees outside the protected class more favorably. Lewis v.
City of Union City, 918 F.3d 1213, 1220-21 (11th Cir. 2019) (en
banc) (“Lewis I”).
       If the employee establishes a prima facie case of discrimina-
tion, the burden shifts to the employer to proffer a legitimate, non-
discriminatory reason for its decision. Alvarez, 610 F. 3d at 1264.
“If such reasons are identified, [the employee] then bears the ulti-
mate burden of proving them to be a pretext for” discrimination.
Damon v. Fleming Supermarkets of Fla., Inc., 196 F.3d 1354, 1361
(11th Cir. 1999). In a case involving an employee discharged for
USCA11 Case: 20-10943        Date Filed: 11/18/2021     Page: 9 of 19




20-10943               Opinion of the Court                         9

violating a work rule, pretext may be established when the em-
ployee “submits evidence (1) that [he] did not violate the cited
work rule, or (2) that if [he] did violate the rule, other employees
outside the protected class, who engaged in similar acts, were not
similarly treated.” Id. at 1363.
        The ADEA, in turn, prohibits employers from firing employ-
ees who are 40 years or older based on their age. Liebman v.
Metro. Life Ins. Co., 808 F.3d 1294, 1298 (11th Cir. 2015); Mazzeo
v. Color Resols. Int’l, LLC, 746 F.3d 1264, 1270 (11th Cir. 2014) (ex-
plaining that the ADEA prohibits certain adverse actions by an em-
ployer against an employee based on that employee’s age). The
McDonnell Douglas framework applies to ADEA claims based on
circumstantial evidence. Id. Additionally, the FCRA makes it un-
lawful for employers to discriminate on the basis of sex or age. See
Fla. Stat. §§ 760.01(b), 760.10. Claims under the FCRA are analyzed
under the same framework as claims brought under Title VII or
the ADEA. See, e.g., Jones v. United Space All., L.L.C., 494 F.3d
1306, 1310 (11th Cir. 2007) (noting that Florida courts apply Title
VII caselaw when interpreting the FCRA); Mazzeo, 746 F.3d at
1266 (noting that age-related discrimination actions under the
FCRA are analyzed under the same frameworks as the ADEA).
       Gibson argues that the district court erred in finding that she
failed to state a prima facie case of age discrimination under the
ADEA. Under the ADEA, it is unlawful for an employer “to dis-
charge any individual or otherwise discriminate against any indi-
vidual with respect to his compensation, terms, conditions, or
USCA11 Case: 20-10943        Date Filed: 11/18/2021      Page: 10 of 19




10                      Opinion of the Court                   20-10943

privileges of employment, because of such individual’s age.” 29
U.S.C. § 623(a)(1). “To assert an action under the ADEA, an em-
ployee must establish that his age was the ‘but-for’ cause of the ad-
verse employment action.” Liebman, 808 F.3d at 1298 (citing
Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 176 (2009)). A plaintiff
may prove an ADEA claim through direct or circumstantial evi-
dence. Mora v. Jackson Mem’l Found., Inc., 597 F.3d 1201, 1204
(11th Cir. 2010).
        For an ADEA claim based on circumstantial evidence, such
as the claim before us, we apply the framework established in
McDonnell Douglas. See Liebman, 808 F.3d at 1298. Under that
framework, a plaintiff must establish a prima facie case of age dis-
crimination, i.e., “prove that he or she was: (1) a member of the
protected class; (2) qualified for the position; (3) subjected to ad-
verse employment action; and (4) replaced by a person outside the
protected class or suffered from disparate treatment because of
membership in the protected class.” Kelliher v. Veneman, 313 F.3d
1270, 1275 (11th Cir. 2002) (citing McDonnell Douglas, 411 U.S. at
802). Of relevance here, the plaintiff must show that she “was
treated differently from another ‘similarly situated’ individual—in
court-speak, a ‘comparator.’” Lewis, 918 F.3d at 1217 (citing Tex.
Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 258–59 (1981)). For
comparators to be similarly situated, they need not be “nearly iden-
tical,” but rather, “similarly situated in all material respects.” Id. at
1218.
USCA11 Case: 20-10943        Date Filed: 11/18/2021      Page: 11 of 19




20-10943                Opinion of the Court                         11

        Aside from the McDonnell Douglas framework, however,
an employee can still survive summary judgment by presenting
“circumstantial evidence that creates a triable issue concerning the
employer’s discriminatory intent.” Smith v. Lockheed-Martin
Corp., 644 F.3d 1321, 1328 (11th Cir. 2011). “A triable issue of fact
exists if the record, viewed in a light most favorable to the plaintiff,
presents ‘a convincing mosaic of circumstantial evidence that
would allow a jury to infer intentional discrimination by the deci-
sionmaker.’” Id. (footnote omitted) (quoting Silverman v. Bd. of
Educ., 637 F.3d 729, 734 (7th Cir. 2011)). A convincing mosaic may
be shown by pointing to “(1) suspicious timing, ambiguous state-
ments . . . , and other bits and pieces from which an inference of
discriminatory intent might be drawn, (2) systematically better
treatment of similarly situated employees, and (3) that the em-
ployer’s justification is pretextual.” Lewis v. City of Union City,
934 F.3d 1169, 1185 (11th Cir. 2019) (“Lewis II”) (quotation marks
omitted and alteration in original).
        On appeal, Gibson argues that the district court erred in find-
ing that she failed to establish by a preponderance of the evidence
the third and fourth elements for a prima facie case of discrimina-
tion, i.e., that she was qualified for the job for which JetBlue hired
her and that JetBlue treated similarly situated employees more fa-
vorably. She further argues that the district court erred in finding
that she failed to present sufficient evidence for a reasonable jury
to determine that JetBlue’s reasons for termination were merely
pretext. We address these arguments in turn.
USCA11 Case: 20-10943             Date Filed: 11/18/2021           Page: 12 of 19




12                          Opinion of the Court                         20-10943

              A. Gibson’s Qualifications for the Position2
        Whether a terminated employee was qualified for a position
is assessed through an objective analysis. Kidd v. Mando Am.
Corp., 731 F.3d 1196, 1204 (11th Cir. 2013). The focus is ordinarily
on the plaintiff’s “skills and background to determine if they were
qualified for a particular position.” See Clark v. Coats & Clark, Inc.,
990 F.2d 1217, 1227 (11th Cir. 1993). It is this skills-and-background
criterion on which Gibson relies exclusively. Gibson holds a Ph.D.
in political science and had prior work experience in conducting
educational research and data analytics.
       Gibson, however, contends the district court should have
stopped the analysis there and found her to be qualified for purpose
of making a prima facie discrimination case. To that extent, she
argues that the district court’s conclusion constitutes error as a
matter of law because it considered evidence that she was unqual-
ified based on her job-performance evaluations completed by
Schmidt and King. These evaluations, in her view, are subjective


2 JetBlue contends Gibson did not raise this issue before the district court. See
Green v. Graham, 906 F.3d 955, 963 (11th Cir. 2018) (“[A] party ‘who fails to
make a specific objection or argument in the district court forfeits that objec-
tion or argument.’” (quoting United States v. Davis, 875 F.3d 592, 601 n.2 (11th
Cir. 2017))). While JetBlue is correct that Gibson did not address this in her
opposition brief to JetBlue’s motion for summary judgment, the district court
did address it in its order. Further, it is one of the expressly articulated theories
on which she filed this action against JetBlue. Because it was disputed between
the parties and the district explicitly addressed it in its order, we consider the
issue properly before us on appeal.
USCA11 Case: 20-10943        Date Filed: 11/18/2021     Page: 13 of 19




20-10943                Opinion of the Court                        13

in nature and should not be considered by a court at the prima facie
stage of an unlawful discrimination claim. We agree with Gibson
that, as a general principle, subjective job-performance evaluations
should not be considered at the prima facie stage. See Walker v.
Mortham, 158 F.3d 1177, 1192–93 (11th Cir. 1998). We disagree,
however, that all job-performance evaluations are inherently or
per se subjective. Evaluations, like those here, which are based on
objective criteria such as repeated failures to meet deadlines are not
subjective in nature.
       Gibson’s reliance on Vessels v. Atlanta Independent School
System, 408 F.3d 763 (11th Cir. 2005), is misplaced. In Vessels, this
Court stated that a plaintiff “need only show that he or she satisfied
an employer’s objective qualifications” and that “[a] contrary rule,
under which an employer’s subjective evaluation could defeat the
plaintiff’s initial prima facie case, cannot be squared with the struc-
ture and purpose of the McDonnell Douglas framework.” Id. at
769. We determined that the employer could not present evidence
at the prima facie stage that the plaintiff was not qualified for the
position “because he lacked the leadership style they preferred.” Id.
at 768. That stated reason was, by its very nature, subjective and
contrary to the McDonnell Douglas framework if it were to be con-
sidered at the prima facie stage. See id. But Vessels does not hold
that job-performance evaluations are per se subjective and there-
fore improper at the prima facie stage. Indeed, as we explained in
Vessels, “we have made clear that the prima facie case is designed
to include only evidence that is objectively verifiable and either
USCA11 Case: 20-10943       Date Filed: 11/18/2021     Page: 14 of 19




14                     Opinion of the Court                 20-10943

easily obtainable or within the plaintiff’s possession.” Id. at 769
(emphasis in original).
       In her argument, Gibson conflates evidence of the em-
ployee’s failure to meet the employer’s subjective criteria—which
cannot be considered at the prima facie stage—with evidence of the
employee’s failure to meet the employer’s objective and measura-
ble criteria—which can be considered at the prima facie stage.
Here, the job-performance evaluations relied on by the district
court contained objectively verifiable criteria—principally, Gib-
son’s failure to submit her assignments on time and without typo-
graphic errors and mathematical miscalculations. Thus, we con-
clude that the district court’s consideration of Schmidt’s and King’s
evaluations of Gibson’s job performance was not improper.
       However, while it was not error for the district court to con-
sider the evaluations, it was error to conclude that they established
that Gibson was not qualified for the position at the summary-judg-
ment stage. Because JetBlue was the party moving for summary
judgment on Gibson’s claims, the burden was on JetBlue to show
“an absence of evidence to support the nonmoving party’s case.”
Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986) (emphasis added).
These evaluations, at best, created a disputed issue of material fact.
Gibson produced sufficient evidence from a skills-and-background
perspective to satisfy the qualifications prima facia element. Jet-
Blue’s objective job-performance evaluations did not defeat Gib-
son’s evidence; they simply disputed it. Because it appears the dis-
trict court disregarded Gibson’s skills-and-background evidence
USCA11 Case: 20-10943        Date Filed: 11/18/2021     Page: 15 of 19




20-10943                Opinion of the Court                        15

and considered only JetBlue’s job-performance-evaluations evi-
dence, we conclude that it was error. See Strickland v. Norfolk S.
Ry. Co., 692 F.3d 1151, 1154 (11th Cir. 2012) (“[Courts must] con-
sider all evidence in the record when reviewing a motion for sum-
mary judgment . . . and can only grant summary judgment if eve-
rything in the record demonstrates that no genuine issue of mate-
rial fact exists.” (quoting Tippens v. Celotex Corp., 805 F.2d 949,
952 (11th Cir. 1986))).
       Because under the McDonnell Douglas framework, a plain-
tiff must establish all four prima facie elements, we now turn to
whether the district court erred in finding that Gibson failed to
meet the fourth element—similarly situated comparators.
                B. Similarly Situated Comparators
        To establish the fourth element of a prima facie case for dis-
crimination under McDonnell Douglas, the plaintiff must come
forward with evidence of a comparator—someone who is “simi-
larly situated in all material respects.” Lewis, 918 F.3d at 1228.
They must be “sufficiently similar, in an objective sense, [such] that
they ‘cannot reasonably be distinguished.’” Id. (quoting Young v.
United Parcel Serv., Inc., 135 S. Ct. 1338, 1355 (2015)). This re-
quires a case-by-case analysis. Id. at 1227.
       Here, Gibson offered as comparators three junior analysts.
While Gibson need not demonstrate that the comparators are
“identical” or perform identical job functions, see id., we agree
with the district court that the three junior-level analysts are simply
USCA11 Case: 20-10943        Date Filed: 11/18/2021     Page: 16 of 19




16                      Opinion of the Court                 20-10943

too dissimilar to reach any reasonable inference of discrimination
against Gibson. See id. at 1227–28 (identifying one of the various
factors in determining similarly situated comparators “will have
been subject to the same employment policy, guideline, or rule as
the plaintiff”). Perhaps most importantly, they did not share the
same supervisor; they were supervised by Carlson, not Schmidt.
See id. (“[A] similarly situated comparator . . . will ordinarily . . .
have been under the jurisdiction of the same supervisor as the
plaintiff.”); see also Silvera v. Orange Cnty. Sch. Bd., 244 F.3d 1253,
1261 n.5 (11th Cir. 2001) (“[D]ifferences in treatment by different
supervisors or decision makers can seldom be the basis for a viable
claim of discrimination.”).
        Notwithstanding identification of the junior-level analysts,
we read Gibson’s brief as effectively conceding her inability to
bring forward evidence of a similarly situated comparator. Accord-
ingly, we conclude that Gibson did not, and cannot, identify a sim-
ilarly situated comparator. Her discrimination claims therefore fail
under the McDonnell Douglas framework. However, our analysis
does not end there. Although a plaintiff’s failure to establish suffi-
cient comparators ordinarily precludes the establishment of a
prima facie case, it does not automatically mean that her claim
must fail as she may still survive summary judgment under the al-
ternate “convincing mosaic of circumstantial evidence” theory.
       C. “Convincing Mosaic of Circumstantial Evidence”
      Even though Gibson cannot establish the fourth element for
a prima facie case of discrimination, “establishing the elements of
USCA11 Case: 20-10943       Date Filed: 11/18/2021     Page: 17 of 19




20-10943               Opinion of the Court                        17

the McDonnell Douglas framework is not, and never was intended
to be, the sine qua non for a plaintiff to survive a summary judg-
ment motion in an employment discrimination case. Accordingly,
the plaintiff’s failure to produce a comparator does not necessarily
doom the plaintiff’s case.” Smith, 644 F.3d at 1328. In Rioux v.
City of Atlanta, 520 F.3d 1269, 1277 (11th Cir. 2008), this Court held
that, despite a plaintiff’s inability to present evidence of a compar-
ator, he had satisfied each of the other three prima facie elements
and had “also come forward with ‘other evidence of discrimina-
tion.’” We have described this “other evidence of discrimination”
as “a convincing mosaic of circumstantial evidence that would al-
low a jury to infer intentional discrimination by the deci-
sionmaker.” Smith, 644 F.3d at 1328 (quoting Silverman, 637 F.3d
at 734). A plaintiff may establish a “convincing mosaic” by present-
ing evidence that demonstrates suspicious timing, ambiguous
statements, systemically better treatment of similarly situated em-
ployees, other information from which discriminatory intent may
be inferred, or that the employer’s justification is pretextual. Lewi,
934 F.3d at 1185.
        Here, the district court determined that Gibson’s discrimi-
nation claims failed under this “convincing mosaic” approach be-
cause she could not demonstrate pretext. We agree. A plaintiff
cannot establish pretext sufficient to survive summary judgment
simply by claiming the employer’s stated reason for her termina-
tion is false; she must further establish there is a “real” reason for
her termination, i.e., discrimination. See Flowers v. Troup Cnty.,
USCA11 Case: 20-10943       Date Filed: 11/18/2021    Page: 18 of 19




18                     Opinion of the Court                20-10943

Ga., Sch. Dist., 803 F.3d 1327, 1339 (11th Cir. 2015). For example,
allowing a plaintiff to survive summary judgment would be inap-
propriate “if the record ‘conclusively revealed some other, nondis-
criminatory reason” or the ‘plaintiff created only a weak issue of
fact as to whether the employer’s reason was untrue and there was
abundant and uncontroverted independent evidence that no dis-
crimination had occurred.’” Id. (quoting Reeves v. Sanderson
Plumbing Prods., Inc., 530 U.S. 133, 148 (2000)). Gibson has not
shown that JetBlue’s stated reason was false. The only “evidence”
put forward by Gibson was her self-assessment that she was a good
employee. The district court properly disregarded this as self-serv-
ing and insufficient to create a disputed issue of material fact. Al-
varez, 610 F.3d at 1266 (“The inquiry into pretext centers on the
employer’s beliefs, not the employee’s beliefs, and to be blunt
about it, not on reality as it exists outside of the decision maker’s
head.”). Furthermore, she did not present evidence that Schmidt,
King, or other decisionmakers at JetBlue were lying or otherwise
dishonest about their assessments of her performance.
       Nor has Gibson shown that JetBlue’s real reason for termi-
nating her employment was discrimination. The record is simply
devoid of other circumstantial evidence sufficient to raise a reason-
able inference of discrimination. Indeed, the record overwhelm-
ingly demonstrates that Schmidt, King, and others were objectively
concerned about Gibson’s performance from the time that she sub-
mitted her first analysis as a Senior Analyst. We also cannot ignore
the fact that Schmidt hired Gibson knowing she was both Black and
USCA11 Case: 20-10943        Date Filed: 11/18/2021    Page: 19 of 19




20-10943               Opinion of the Court                        19

over the age of forty—a decision Schmidt made despite the other
candidates for the position being white and under forty, respec-
tively. Thus, we conclude that the district court properly deter-
mined that Gibson failed to raise a triable issue concerning JetBlue’s
discriminatory intent.
                       IV.    CONCLUSION
       For the foregoing reasons, we affirm the district court’s or-
der granting summary judgment in favor of the JetBlue on Gibson’s
race and ADEA claims.
      AFFIRMED.